Citation Nr: 0708127	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-17 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of an anterior fusion C4-C5 from May 25, 2004 to 
the present.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant, mother


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 2001 to 
September 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2004, a 
statement of the case was issued in April 2005, and a 
substantive appeal was received in May 2005.   

The veteran was granted service connection for residuals of 
an anterior fusion C4-C5 by way of a January 2004 rating 
decision that assigned the veteran with a 20 percent rating 
effective September 24, 2002.  It also assigned a 100 percent 
rating from April 8, 2003 through May 7, 2003 based on 
surgical or other treatment necessitating convalescence under 
38 C.F.R. § 4.30.  Effective May 8, 2003, the veteran 
continued to be rated at 20 percent.    

The August 2004 rating decision that is the subject of this 
appeal increased the veteran's rating for residuals of an 
anterior fusion C4-C5 from 20 percent to 30 percent effective 
May 25, 2004.  The rating decision also deferred the issue of 
service connection for nonservice connected pension.  In 
September 2004, the RO issued a rating decision in which it 
granted entitlement to nonservice connected pension and found 
the veteran to be totally disabled.  

The veteran's September 2004 notice of disagreement 
specifically states that "I am appealing the 30% service 
connected benefits."  Thus, the veteran is only appealing 
the August 2004 RO rating decision regarding the 30 percent 
rating assigned effective May 25, 2004.  The veteran did not 
file a notice of disagreement with respect to the January 
2004 RO rating decision that assigned a 20 percent rating 
from September 24, 2002 through April 7, 2003; and from May 
8, 2003 through May 24, 2004.  

The Board notes that their seems to be some confusion on the 
part of the veteran regarding his two disability ratings: a 
30 percent rating for service connected residuals of an 
anterior fusion C4-C5; and a non service connected pension 
for which the veteran was found to be totally disabled.  The 
veteran's notice of disagreement reads "I am appealing the 
30% service connected benefits.  Even as I read the decision 
on pension, it supports my claim of 100% unemployable."  

The Board notes that the only issue before the Board at this 
time is the veteran's claim for a rating in excess of 30 
percent for service connected residuals of an anterior fusion 
C4-C5, effective May 25, 2004. 

The Board also notes that at the veteran's April 2006 Board 
hearing, he raised claims for service connection for 
headaches, as secondary to his cervical spine disability; and 
service connection for vision problems, as secondary to his 
cervical spine disability.  The Board refers these issues to 
the RO for proper development and adjudication.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's residuals of an anterior fusion C4-C5 are not 
manifested by unfavorable ankylosis of the entire cervical 
spine.  




CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected 
residuals of an anterior fusion C4-C5 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Codes 5235 to 5243 (2006); and Diagnostic 
Code 5290 (prior to September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection in August 2003.  In 
September 2003, a VCAA letter was issued to the appellant.  
This letter effectively notified the appellant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Since the 
September 2003 VCAA notice preceded the January 2004 and 
August 2004 RO rating decisions, there is no defect with 
respect to the timing of the VCAA notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of an 
increased rating, VA believes that the Dingess/Hartman 
analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant a letter in 
September 2003 in which it advised the appellant what 
information and evidence is needed to substantiate his claim, 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Moreover, the RO 
provided the veteran with a correspondence in March 2006 that 
fully complied with the Dingess/Hartman decision.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examination reports.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of an anterior 
fusion C4-C5 warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

The veteran's service-connected residuals of an anterior 
fusion C4-C5 have been rated by the RO under the provisions 
of Diagnostic Codes 5237-5299.  

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5290, a rating of 30 percent was the highest 
allowable rating under the schedule and was only warranted 
for severe limitation of motion; a 20 percent rating was 
warranted for moderate limitation of motion; and a rating of 
10 percent was warranted for slight limitation of motion.  

The Board notes, that during the pendency of the veteran's 
appeal, the regulations pertaining to the evaluation of 
spinal disabilities have been amended.  See 68 Fed. Reg. 
51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  
The current General Rating Formula for Diseases and Injuries 
holds that for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The new criteria also includes the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As noted above, during the pendency of the veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The veteran testified at his April 2006 Board hearing that he 
experiences a constant burning sensation from the base of his 
neck all the way to his tailbone.  He can hardly sleep, and 
he can't sit or stand for prolonged periods of time without 
feeling very uncomfortable.  He stated that he cannot clean 
the house, play with his children, or perform military 
duties.  Sometimes it is a challenge simply to get out of 
bed.  He complained of pain radiating down the right side of 
his body, and uncontrollable "shakes", particularly when he 
sleeps.  

The veteran acknowledged that he suffered from numerous 
nonservice connected disabilities in addition to his service 
connected residuals of an anterior fusion C4-C5.  
Nonetheless, he believes that the cervical spine disability 
alone would prevent him from obtaining gainful employment.  

The veteran underwent a June 2004 chronic pain consultation.  
His chief complaint was neck pain that radiated to his right 
upper extremity (and low back pain).    He assessed the pain 
to be a 7 on a scale of 0-10.  It is aggravated by sitting, 
standing, and walking.  Pain is alleviated by alternating 
heat and cold.  He was seen and evaluated in the pain 
management center in Missouri where he received a TENS unit 
(that provided temporary relief).  Heat and cold therapy were 
beneficial; chiropractic manipulation was not.  Physical 
therapy exacerbated pain in the neck area.  He has treated 
his pain with Oxycodone with no benefit.  He currently takes 
Cyclobenzaprine, Amitriptyline, Diclofenac, and Tramadol.  

Upon physical examination, the veteran was alert, 
cooperative, and pleasant.  There was initially no obvious 
distress; although he was unable to walk with a normal gait.  
He limped, as if waking itself was uncomfortable.  He was 
unable to walk (or stand) on his toes or heels.  Palpation of 
the cervical spine was productive of excruciating pain.  The 
cervical area was painful at the midline on top of the 
spinous process and the right facet area.  Motor examination 
of the upper and lower extremities showed some weakness on 
the right side compared with the left of 3-5/5 in all muscle 
groups.  Sensory examination of the upper extremities was 
preserved.  Reflexes were +2 throughout including biceps, 
triceps, brachial adialis and knee.  The veteran was 
diagnosed with post cervical laminectomy with generalized 
musculoskeletal pain and weakness on the right side.  The 
examiner's personal impression was that a lot of the findings 
on the physical examination were exaggerated.  He questioned 
the relation to the trial of increase in the disability as a 
major factor.  

The veteran underwent March 2005 Medical Evaluation Board 
proceedings.  Upon examination, he looked very uncomfortable.  
He overreacted to the examination.  He had a difficult time 
ambulating and he used a cane at all times.  He had normal 
range of motion of his cervical spine with no limitations.  
He moved very gingerly from bed to chair and during all parts 
of the examination.  Range of motion of his lumbar spine was 
limited, so even though he had normal range of motion of his 
cervical spine with no limitations, he needed to move slowly 
for full range of his lumbar spine.  He had a very 
hyperactive response to his deep tendon reflexes which does 
not appear physiologic.  His lower right extremity strength 
was difficult to test due to regional giving way on his right 
side with what the examiner termed 3/5 strength; however, on 
his left side, he had 5/5 strength in all major muscle groups 
with the exception of the psoas which was also 3/5 due to 
pain.  He had significant superficial tenderness to palpation 
about the right lumbar region unless he was distracted at 
which time he had absolutely no tenderness noted.  He had 
positive simulation with extreme discomfort with axial load 
as well as hip rotation that was again nonphysiologic.  He 
had disproportionate reaction to overall muscle testing and 
range of motion testing with what appeared to be clear 5/5 
Wadell sign.  He was diagnosed with nonradicular idiopathic 
back and neck pain with 5/5 Wadell sign. 

In September 2006, the veteran submitted a decision handed 
down from the Social Security Administration (SSA).  It is a 
favorable decision in which the SSA determined that the 
veteran is entitled to disability benefits based on his 
inability to work due to disabilities to his cervical and 
lumbar spines.  The Board notes that decision attributes his 
inability to work to both a service connected disability (the 
veteran's cervical spine) and nonservice connected 
disabilities (the veteran's lumbar spine).   

In order to warrant a rating in excess of 30 percent for 
residuals of an anterior fusion C4-C5, the veteran's 
disability must be manifested by unfavorable ankylosis of the 
entire cervical spine.  There is no evidence that the veteran 
has suffered from unfavorable ankylosis of the entire 
cervical spine.  To the contrary, at his most recent 
examination, he was found to have had normal range of motion 
of his cervical spine with no limitations.  

Further, despite the veteran's complaints, there is no 
persuasive competent evidence of objective neurological 
abnormalities, to warrant separate evaluations.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 30 percent for residuals of 
an anterior fusion C4-C5 must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran has asserted that he is 
unable to work as a result of his disabilities.  The medical 
evidence is clear that the veteran is unable to work due to 
limitations caused by non service connected disabilities, 
most notably his lumbar spine disability.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of an anterior fusion C4-C5 is not warranted.  To this 
extent, the appeal is denied. 


REMAND

The Board noted in the introduction that at the veteran's 
April 2006 Board Hearing, he raised claims for service 
connection for headaches, as secondary to his cervical spine 
disability; and service connection for vision problems, as 
secondary to his cervical spine disability.  Since these 
newly raised claims are intertwined with another claim that 
is currently on appeal, the claim of entitlement to a TDIU, 
the Board finds that it must be remanded for development and 
adjudication prior to appellate consideration of the TDIU 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should develop and adjudicate 
the issues of service connection for 
headaches, as secondary to his cervical 
spine disability; and service connection 
for vision problems, as secondary to his 
cervical spine disability.  The veteran 
should be furnished notice of the 
determinations and notice of appellate 
rights and procedures, including the need 
to file a timely notice of disagreement 
if he wished to initiate an appeal from 
either or both the headache and vision 
claims. 

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
(for TDIU) with consideration of all 
evidence in the claims file.  The RO 
should issue a supplemental statement of 
the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be retuned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


